          IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

CHAD EVERETTS,
Individually and on Behalf of
All Others Similarly Situated                              PLAINTIFF

v.                      No. 1:18-cv-85-DPM

BAD BOY, INC. and
BAD BOY MOWERS, INC.                                 DEFENDANTS

                           JUDGMENT
     The complaint is dismissed with prejudice.



                                                      P'
                                     D.P. Marshall Jr.
                                     United States District Judge
